This opinion is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 91
The People &c.,
            Respondent,
        v.
John Andujar,
            Appellant.




          Karen M. Kalikow, for appellant.
          Catherine M. Reno, for respondent.




RIVERA, J.:
          Defendant, a tow truck operator, was charged under
Vehicle and Traffic Law § 397, which provides,
          "[a] person, not a police officer or peace
          officer, acting pursuant to his special
          duties, who equips a motor vehicle with a

                              - 1 -
                                 - 2 -                        No. 91

          radio receiving set capable of receiving
          signals on the frequencies allocated for
          police use or knowingly uses a motor vehicle
          so equipped . . . without having first
          secured a permit so to do . . . is guilty of
          a misdemeanor. . . ." (VTL 397).
          This case presents a discrete statutory construction
question regarding whether the statute's prohibition on equipping
a motor vehicle with a police radio scanner, or knowingly using a
vehicle so equipped, applies in the case of a freestanding device
found on a defendant driver's person.    We conclude the statute
does not require that the prohibited device be physically
attached to the motor vehicle.
                                  ***
          The initial charging instrument alleged that while the
deponent officer was "responding to a radio call of a motor
vehicle accident . . . he observed defendant seated behind the
driver's seat and operating" a pick-up truck bearing the name of
a tow truck company.   The officer claimed that defendant stated,
"I received a radio call for an off duty officer in an accident."
The officer "observed defendant to have on his person, inside his
front left jacket pocket, one (1) scanner, which was on and
receving signals on the frequencies allocated for police use
. . . . [D]efendant could not produce a permit to operate and or
possess said scanning device."    The prosecution subsequently
filed a superseding accusatory instrument which added that the
officer had been trained in radio receivers capable of receiving
police frequencies, and that when he turned on the receiver he

                                 - 2 -
                               - 3 -                           No. 91

heard frequencies from the particular police precincts, as
indicated on the receiver's display panel.
           Criminal Court granted defendant's motion to dismiss
the accusatory instrument on the ground that the superseding
information lacked allegations that the motor vehicle was
equipped with the scanner, as there were "no allegations that the
scanner was specifically prepared to be used with a vehicle,
either by having a particular power cord or otherwise."    The
Appellate Term reversed, concluding that the accusatory
instrument was sufficient for pleading purposes because the
factual allegations were adequate to put defendant on notice of
the charge and that the statute does not require the scanner to
be attached to or otherwise installed in the motor vehicle
(People v Andujar, 49 Misc 3d 36, 36 [App Term, 1st Dept 2015]).
According to the court, because "the scanner was in defendant's
jacket pocket, where it could be accessed and operated in the
vehicle within seconds, the accusatory instrument was sufficient
for pleading purposes, to satisfy the 'equips a motor vehicle'
element of the charge" (id. at 38).    A Judge of this Court
granted defendant leave to appeal (People v Andujar, 26 NY3d 1085
[2015]).
           Our analysis begins with the language of the statute.
Neither the VTL nor the Penal Law defines "equips" or any
derivation of that word.   Absent a statutory definition "we must
give the term its 'ordinary' and 'commonly understood' meaning


                               - 3 -
                               - 4 -                          No. 91

(People v Ocasio, 28 NY3d 178, 181 [2016], citing People v
Versaggi, 83 NY2d 123, 129 [1994]; see People v Morales, 20 NY3d
240, 247 [2012]; People v Quinto, 18 NY3d 409, 417 [2012]).    To
that end, "[i]n determining the meaning of statutory language, we
'have regarded dictionary definitions as useful guideposts'"
(Ocasio, 28 NY3d at 181, quoting Yaniveth R. v LTD Realty Co., 27
NY3d 186, 192 [2016]).
          A review of recent sources and those available at the
time the statute was enacted in 1933 indicates that "equips" does
not necessitate physical attachment or a special adaptation.    For
example, Merriam-Webster classifies "equip" as a transitive verb
defined as, "to furnish for service or action by appropriate
provisioning," or "to make ready" (Merriam Webster's Collegiate
Dictionary, 10th ed 1997).1   The Random House Dictionary of the
English Language defines the word as "to furnish or provide with
whatever is needed for use or for any undertaking; fit out, as a
ship or army" (2d ed 1987).   Webster's Third New International
Dictionary defines it as "to provide what is necessary, useful,
or appropriate" or "to make ready or competent for service or




     1
        A transitive verb is "characterized by having or
containing a direct object" (Merriam Webster's Collegiate
Dictionary, 10th ed 1997). An intransitive verb, on the other
hand, does not have a direct object. For example, "I walk" is an
intransitive verb, while "I wear pants" is an example of a
transitive verb.

                               - 4 -
                               - 5 -                          No. 91

action or against a need" (1981).2     This definition has remained
largely unchanged in Webster's since at least 1913.     The
definition in Black's Law Dictionary is nearly identical,
providing that the word means, "to furnish for service or against
a need or exigency; to fit out; to supply with whatever is
necessary for efficient action" (10th ed 2014 [the definition
from the 1951 edition is nearly identical]).
          Under these definitions "equip" means to provide
something with a particular feature or ability.     None states or
implies any need for the object's physical attachment to the
thing equipped.   To the contrary, the essential quality or
meaning of the word is the act of outfitting to prepare for the
ready, irrespective of whether an item or device has permanent or
temporary connection to the object equipped.     As the District
Court for the Eastern District of New York concluded after
canvassing dictionaries to determine the "ordinary everyday
meaning" of the word "equipped" as used in a federal statute
prohibiting certain firearms "equipped" with a silencer, "[w]hat
is key to these definitions is not whether items are attached to
one another, as urged by defendant, but whether the items stand
in a relation one to the other that makes them ready for
efficient service to meet a particular need or exigency" (United


     2
       As an example, which was previously quoted in People v
Verdino (78 Misc 2d 719, 721 [Suffolk County Ct 1974], Webster's
Third New International Dictionary provides: "[H]e was equipped
with letters that opened every European door."

                               - 5 -
                               - 6 -                          No. 91

States v Rodriguez, 841 F Supp 79, 83 [EDNY 1994], affd 53 F3d
545 [2d Cir 1995], citing People v Verdino, 78 Misc2d 719, 721
[Suffolk County Ct 1974]).   Giving "equip" its commonly
understood meaning, VTL 397 applies regardless of whether the
prohibited device is physically attached to the motor vehicle, so
long as the device is ready for efficient service.
          Other sections of the VTL use the terms "fastened,"
"mounted," "affixed," or "attached" in combination with the term
"equipped" to describe the physical location of the object in the
motor vehicle, which supports our construction of section 397.
For example, VTL 375(48)(b) provides that a motor vehicle must be
"equipped with a side view mirror which shall be affixed to the
left side," and section 375(9) provides that a bus must be
"equipped with one hand fire extinguisher mounted in a place
readily accessible for use."   If the legislature intended "equip"
to mean that the object must be physically attached, the terms
"affixed" and "mounted" would be unnecessary.   It would have been
straightforward enough to draft these sections to read that "the
mirror be equipped on the left side," or that a bus must be
"equipped with one hand fire extinguisher in a place readily
accessible for use."   The Legislature's word choice illustrates
that when the Legislature intends the law to encompass a device
or object attached to a motor vehicle, it generally uses terms
that require a physical connection and reserves the terms
"equips" and "equipped" for a broader category of circumstances.


                               - 6 -
                               - 7 -                         No. 91

Had the legislature only intended to prohibit scanners affixed to
or mounted within the motor vehicle, it would have used those
specific words.3
          This interpretation effectuates the legislative purpose
of VTL 397.   "When presented with a question of statutory
interpretation, our primary consideration 'is to ascertain and
give effect to the intention of the Legislature'"
(DaimlerChrysler Corp. v Spitzer, 7 NY3d 653, 660 [2006], quoting
Riley v County of Broome, 95 NY2d 455, 463 [2000]).   While "the


     3
       The dissent points out that there are numerous provisions
in the VTL where "the statute plainly refers to equipping
something that is attached to, functions with, or is a part of
the vehicle" (dissenting op at 5). As we make clear, physical
attachment can be one way to equip, and the examples cited by the
dissent illustrate that there are objects that necessitate
attachment in order to properly function in or on a motor
vehicle. However, the examples cited demonstrate that the VTL is
focused on how objects are used together. The requirement that
every vehicle be "equipped with suitable wipers" means that the
vehicle must have wipers placed in a location so their purpose of
removing rain, snow, and debris from the windshield can be
effectuated (VTL 375 [1] [b]). For a vehicle's tamper-resistant
odometer to fulfill its function in a car being sold at a used
car dealership, it must be connected to the car in a way that
allows a potential purchaser to accurately gauge its mileage (VTL
417-b). A similar logic applies to the statutory language that
refers to the equipping of snow tires, ignition interlock
devices, data recorders, and trunks (dissenting op at 5).
     This common sense notion of the connection between the
vehicle, the operator, and the item equipped is also evident in
VTL 375 (24), which was intended to combat the obvious dangers of
watching television while driving (see Bill Jacket, L 1964, ch
472). Notwithstanding the inartful drafting of the provision,
its plain language indicates the legislative intent is to prevent
televisions from being operated in vehicles within view of
drivers, whether affixed to the car, placed on a seat, or held by
the driver or a passenger (see id., Bill Jacket, L 1966, ch 723).

                               - 7 -
                                - 8 -                        No. 91

words of the statute are the best evidence of the Legislature's
intent," legislative history may also be relevant as an aid to
construction of the meaning of words (Riley, 95 NY2d at 463).
Contrary to the dissent's assertion, letters in support of the
legislation do indeed shed light on the legislative intent
(dissenting op at 3).    The bill sought to "make it difficult for
criminals to receive police emergency broadcasts" and "prevent
lawbreakers from obtaining police radio information" while
operating a motor vehicle (Letter from Syracuse Chief of Police,
Letter from Brooklyn Chamber of Commerce, Bill Jacket, L 1933, ch
405).    The statute addresses the unique harm posed by police
scanners used in conjunction with motor vehicles -- for instance,
in the case of vehicles "equipped with police radios for lookout
purposes when crimes are committed," or "tow trucks equipped with
police radios for the purpose of securing towing business at
[the] scene of automobile accidents" (Letter from Office for
Local Government, Bill Jacket, L 1966, ch 620).    Overall, there
is nothing in the plain language of the statute or the
legislative history that suggests the term "equip" should be
given anything other than its obvious meaning.4


     4
       Contrary to the dissent's assertion (dissenting op at 2),
the rule of lenity is not implicated here as VTL 397 does not
lend itself to multiple interpretations in accordance with its
law enforcement purpose. Regardless, while a criminal statute
should be interpreted in defendant's favor where there are two
plausible constructions, "the core question always remains
legislative intent" (People v Ocasio, 28 NY3d 178, 184 [2016],
quoting People v Green, 68 NY2d 151, 153 [1986]), and for the

                                - 8 -
                               - 9 -                          No. 91

          Given the purpose of the legislation -- to reduce
access inside motor vehicles to police radio signals -- it is
irrelevant whether the device is mounted, lying on the seat, or
in a defendant's pocket so long as the device is readily
accessible for immediate use in the vehicle.5   If not, and in
direct violation of the legislative intent, lookouts could listen
to police emergency broadcasts while operating getaway vehicles
and tow truck operators could scan police frequencies to be first
at the scene of automobile accidents so long as the scanners
involved are not physically connected to the respective vehicles.
To give the statutory terms this narrow construction advocated by
the defendant and the dissent "would be inimical to the public
policy underlying [the statute] and would conflict with the
legislative intent which is apparent in the language of the
statute as a whole. . . .   Moreover, [this] construction, if
given effect, could, as a practical matter, frustrate the very


reasons we discuss, the dissent's construction undermines the
clear legislative intent of VTL 397 to prevent individuals from
accessing police radio signals while inside motor vehicles.
     5
       We are unpersuaded by defendant's reference to a 1970
letter from an attorney at the State Office for Local Government
in support of different legislation that he maintains supports
his position. First, the letter, prepared decades after the
statute became law, does not reveal legislative intent at the
time of enactment and, in any event, stands in contrast to the
statute's own legislative history, which makes no mention of a
requirement of physical attachment (see Bill Jacket, L 1933, ch
405). Second, the opinion expressed in the letter contradicts
the commonly understood meaning of "equips," both at the time of
the statute's enactment as well as the year in which the letter
was written.

                               - 9 -
                              - 10 -                          No. 91

purpose of the legislation" (Capital Newspapers, Div. of Hearst
Corp. v Whalen, 69 NY2d 246, 252 [1987]).
           Defendant mistakenly relies on Verdino in support of
his argument that in order to be adapted for use inside the motor
vehicle, the device necessarily must be attached.   Verdino
involved a defendant's violation of VTL 397 for possessing in his
car a scanner that could be plugged into the car's cigarette
lighter socket.   That court rejected the defendant's argument
that section 397 applied only to a device that was actually
plugged in and attached.   The court held that the relevant
definitions "clearly illustrate that a physical fastening is
neither implicit in the term 'equip' nor necessary in order for a
vehicle to be equipped as proscribed in the statute, and that the
use of the term 'equipped' in the statute should be interpreted
as synonymous with 'fitted out', or 'furnished'" (id. at 721).
Since all of the necessary equipment was in the car and the
receiver "was 'capable' of receiving police broadcasts at any
time that the defendant chose to use it," the court reasoned that
"[t]his is the very situation which Section 397 of the [VTL]
seeks to prevent and the defendant is properly charged under this
section" (id. at 721-722).   Contrary to defendant's contention,
Verdino stands for the proposition that a motor vehicle is
equipped with the device when the device is readily available for
use.   Physical attachment is one way to equip, but not the sole
or statutorily prescribed manner in which to equip a motor


                              - 10 -
                               - 11 -                          No. 91

vehicle.6
            The dissent concedes that attachment is not necessary
(dissenting op at 3-4).   Nevertheless, all of the examples
utilized by the dissent involve a physical or wireless
connection.   As such, the dissent would find a vehicle to be
equipped with a radio scanner if the portable device was in
defendant's pocket and the audio played through the vehicle's
speakers, rather than the device's speakers.   We assume the
dissent would agree that a vehicle is equipped with a radio
scanner if the portable device was battery operated and placed on
a removable dashboard mount -- like a portable GPS device -- even
if the audio played through the device's own speakers.   Yet
according to the dissent's analysis the vehicle is not equipped
if the same scanner is turned on and lying in the driver's lap.
This is a distinction without meaning, and the dissent is unable
to point to any definition of the word "equip" or anything in
this statute's legislative history in which physical connection
or wireless linkage is fundamental.
            Turning to the sufficiency of the accusatory instrument
in defendant's case, we apply our well established rules that the



     6
       Notwithstanding the dissent's claim that adopting this
interpretation "introduces significant ambiguity" (dissenting op
at 6), the average person should find it no more difficult to
understand the prohibition on operating a vehicle containing an
accessible and functional police scanner than the prohibition on
possessing extendable metal batons following our decision in
Ocasio.

                               - 11 -
                               - 12 -                         No. 91

factual part of a facially sufficient misdemeanor information
must show "reasonable cause" that a "prima facie" case exists
against the defendant (People v Kalin, 12 NY3d 225, 229 [2009];
CPL § 100.15, 100.40).    "Reasonable cause" exists when "evidence
or information which appears reliable discloses facts or
circumstances" adequate "to convince a person of ordinary
intelligence, judgment and experience that it is reasonably
likely that" defendant committed the offense (CPL 70.10 [2]). "So
long as the factual allegations of an information give an accused
notice sufficient to prepare a defense and are adequately
detailed to prevent a defendant from being tried twice for the
same offense, they should be given a fair and not overly
restrictive or technical reading" (People v Casey, 95 NY2d 354,
360 [2000]).
            Here, the People's superseding information set forth
sworn allegations that the deponent officer observed defendant
operating a tow truck on a public roadway while carrying a device
in his jacket pocket, easily accessible and ready for use, that
was capable of receiving police radio signals from two precincts.
Applying "a fair and not overly restrictive technical reading" to
these factual allegations (id.), the superseding information was
facially sufficient to establish reasonable cause to believe
defendant violated VTL 397.
            Accordingly, the order of the Appellate Term should be
affirmed.


                               - 12 -
People v Andujar
No. 91




STEIN, J.(dissenting):
          I respectfully dissent.    The superseding information in
this case charged defendant with violating Vehicle and Traffic
Law § 397.   The information alleged that a police officer
responding to a motor vehicle accident noticed defendant
operating a tow truck near the accident site.    When stopped,
defendant informed the officer that he had received a telephone
call regarding an accident.    The police officer stated in the
information that, during his interaction with defendant, he
observed a "radio receiver, also known as a scanner," in
defendant's front left jacket pocket, which -- when switched on
by the officer -- was capable of receiving frequencies allocated
for police use.    The question before us is whether, based on
these allegations, the accusatory instrument was facially
sufficient to charge defendant with violating Vehicle and Traffic
Law § 397.   I would answer that question in the negative.
          Section 397 of the Vehicle and Traffic Law provides, as
relevant here, that it is a misdemeanor offense for anyone other
than police and peace officers to "equip[] a motor vehicle with a
radio receiving set capable of receiving signals on the
frequencies allocated for police use or knowingly use[] a motor


                                - 1 -
                               - 2 -                          No. 91

vehicle so equipped."   Whether the information here is facially
sufficient to charge defendant with a violation of this provision
turns on a question of statutory interpretation -- namely,
whether the mere presence of a portable police scanner on one's
person while in a motor vehicle constitutes "equip[ping] a motor
vehicle" with the scanner (Vehicle and Traffic Law § 397).
          As the majority recognizes, "the clearest indicator of
legislative intent is the statutory text, [and] the starting
point in any case of interpretation must always be the language
itself, giving effect to the plain meaning thereof" (People v
Golo, 26 NY3d 358, 361 [2015], quoting Majewski v
Broadalbin-Perth Cent. School Dist., 91 NY2d 577, 583 [1998]).
"In the absence of any controlling statutory definition, we
construe words of ordinary import with their usual and commonly
understood meaning, and in that connection have regarded
dictionary definitions as useful guideposts in determining the
meaning of a word or phrase" (Rosner v Metropolitan Prop. & Liab.
Ins. Co., 96 NY2d 475, 479-480 [2001] [internal quotation marks
and citation omitted]; see People v Ocasio, 28 NY3d 178, 181
[2016]; People v Aragon, 28 NY3d 125, 128 [2016]; People v
Versaggi, 83 NY2d 123, 129 [1994]).    Notably, however, "'[i]f two
constructions of a criminal statute are plausible, the one more
favorable to the defendant should be adopted in accordance with
the rule of lenity'" (People v Golb, 23 NY3d 455, 468 [2014],
quoting People v Green, 68 NY2d 151, 153 [1986]).


                               - 2 -
                                 - 3 -                        No. 91

           Neither the Vehicle and Traffic Law nor the Penal Law
define the term "equip," and the legislative history for the 1933
enactment of the predecessor to Vehicle and Traffic Law § 397
does not shed any light on the intended meaning of that term (see
Bill Jacket, L 1933, ch 405).1    As the majority explains,
dictionaries generally define "equip" -- with some variation --
as "furnish[ing] for service or against a need or exigency; . . .
fit[ting] out; . . . [or] supply[ing] with whatever is necessary
for efficient action" (Black's Law Dictionary [10th ed 2014],
equip).   I do not disagree with the majority's adoption of this
definition in relation to section 397.    I do, however, disagree
with its interpretation of that definition and its application to
the statute.
           In Vehicle and Traffic Law § 397, the direct object of
the verb "equip[]" is the "motor vehicle," not the operator of
the vehicle.   Thus, the plain language of the statute compels the
conclusion that some relationship between the vehicle and the
device is required.2   Although I agree with the majority's


     1
        To be sure, the bill jacket may shed light on the
legislature's intent, generally, to prevent criminals from
equipping vehicles with radio receiving sets capable of receiving
police signals. The legislative history does not, however,
clarify the intended meaning of the term "equip."
     2
        Even the majority acknowledges that the vehicle is the
object of the verb "equip" (see majority op, at 4, n 1). While
the majority states that the statute was intended to prohibit the
"use[]" of a scanner "in conjunction" with a vehicle, this is not
the language utilized by the legislature (majority op, at 8). In
any event, mere possession of such a device in a vehicle is

                                 - 3 -
                                - 4 -                         No. 91

conclusion that, given the state of technology today, physical
attachment is not necessarily required, there must be some
connection beyond the mere location of the device inside the
vehicle.    For example, a sufficient connection would be
established where a scanner was linked to the radio system of the
vehicle, either manually or wirelessly, or where the scanner was
set up to be charged through the vehicle.    In such situations,
the vehicle -- not just an occupant of the vehicle -- is equipped
with the device.3
            The effect of the majority's holding is that the mere
possession of an item by defendant while operating a motor
vehicle is the equivalent of "equipping" a vehicle with that
item.    This interpretation strains credulity, ignores the
language of the statute, broadens the common definition of the
term "equip," and is inconsistent with the ordinary meaning that
an average person would ascribe thereto.    Under the circumstances
presented here, the scanner and the vehicle did not "stand in
such a relation to one another that they can efficiently be
pressed into joint service," since the use of one was completely
independent of and unrelated to the use of the other beyond the
happenstance of location (United States v Rodriguez, 841 F Supp


insufficient.
     3
        Although the majority finds no meaning in this
distinction, the legislature apparently did, as evidenced by its
choice to apply the prohibition only where a vehicle is
"equipped" with a scanner.

                                - 4 -
                                - 5 -                           No. 91

79 [ED NY] 1994, affd 53 F3d 545 [2nd Cir 1995]).    Defendant did
not "provide [the vehicle] with a particular feature or ability"
or otherwise "outfit" or "prepare" the vehicle for use with the
scanner (majority op, at 5).    Rather, he simply possessed a
scanner on his person while in a vehicle.    In my view, the
language of Vehicle and Traffic Law § 397 -- which prohibits only
"equip[ping]" a vehicle with such a device -- does not encompass
such an act.
          Despite the majority's conclusion to the contrary, the
use of the term "equip" throughout the Vehicle and Traffic Law
supports an interpretation that requires, in order for a vehicle
to be "equipped" with an object, that the object be attached,
affixed, or otherwise function with or through the vehicle in
some manner.   In numerous provisions where the term "equipped"
appears in the Vehicle and Traffic Law, the statute plainly
refers to something that is attached to, functions with, or is a
part of the vehicle (see e.g. Vehicle and Traffic Law §§ 145-d
[referring to vehicle equipped with certain tires]; 375 [1] [b]
[requiring that every vehicle be "equipped with suitable
wipers"]; 416-b [referring to vehicle equipped with data
recorder]; 417-b [referring to vehicle being equipped with
functioning odometer]; 1164 [referring to vehicle being equipped
with turn signals]; 1198 [referring to vehicle equipped with
ignition interlock device]; 1227 [referring to a vehicle "that is
not equipped with a trunk"]).


                                - 5 -
                                 - 6 -                        No. 91

          Indeed, Vehicle and Traffic Law § 375 (24), which
prohibits operating a vehicle "equipped" with a television
receiving set within view of the driver, plainly recognizes that
the term "equip" does not encompass mere possession and use of a
prohibited device in a vehicle absent some inherent connection
between the two.   That statute concomitantly prohibits
"equipping" the vehicle with a television within view of the
driver and the "operation" of a television receiving set within
the view of the operator (id. § 375 [24]).   This latter portion
of the statute would be rendered superfluous under the majority's
interpretation of the term "equip" as not requiring any
connection between the vehicle and the device at issue because,
according to the majority's view, the operation of a television
within the view of a driver would necessarily mean that the
vehicle is equipped therewith.    Since -- as the majority notes --
the legislative intent of section 375 (24) was to prevent
televisions from being used within view of the driver, whether
attached to the car in some way (i.e., the vehicle is equipped)
or merely operated on a seat or held by a passenger (i.e., the
vehicle is not equipped), the legislature deemed it necessary to
separately prohibit these distinct circumstances.4   Likewise,


     4
        Contrary to the majority's claim, the manner in which the
legislature used the term "equipped" in section 375 may not be
disregarded as mere "inartful drafting" simply because it is
inconsistent with the majority's interpretation of that term in
section 397 (majority op, at 7 n 3; see McKinney's Cons Laws of
NY, Book 1, Statutes § 73).

                                 - 6 -
                               - 7 -                          No. 91

here, if the legislature seeks to prohibit use or possession of a
police scanner in a vehicle -- as compared with equipping a
vehicle with such a device -- it must so state in the statute.
          To the extent the majority relies on certain other
Vehicle and Traffic Law provisions to support its construction of
section 397, such reliance is unpersuasive.    As the majority
points out, those provisions containing additional terms
requiring that objects be "fastened" or "mounted" use such
additional terms to specify where in the vehicle the relevant
object must be located (see e.g. id. §§ 375 [9], [48] [b]).
Thus, such provisions are plainly distinguishable and are
irrelevant to our analysis here.
          The majority's construction of the statute arguably
effectuates the general purpose of Vehicle and Traffic Law § 397
to the extent the legislature sought to curb the equipping of
vehicles with scanners by individuals engaged in crime, who may
have used the scanners to intercept police dispatches in the
furtherance of illicit activities.     Nevertheless, the majority's
interpretation introduces significant ambiguity, rendering it
difficult for the average person to determine what conduct is
proscribed by section 397.
          More importantly, courts may not, as a matter of
statutory construction, broaden the scope of a statute beyond the
words used by the legislature (see People v Machado, 90 NY2d 187,
192 [1997]).   "'[T]he office of interpretation is to bring sense


                               - 7 -
                               - 8 -                         No. 91

out of the words used, and not bring a [different] sense into
them'" (People v Graham, 55 NY2d 144, 152 [1982], quoting Meltzer
v Koenigsberg, 302 NY 523, 525 [1951]).   Thus, the majority's
claim that its interpretation effectuates a legislative purpose
of the statute is misplaced, inasmuch as such an interpretation
contravenes the plain language chosen by the legislature.    In
addition, while the People claim that interpreting "equip" to
require some inherent relationship -- physical or otherwise --
between the vehicle and the scanner would impair the
effectiveness of the statute due to recent technological
advances, the determination of whether the statute should be
amended is a decision for the legislature, not the Court (see
People v Kupprat, 6 NY2d 88, 90 [1959] ["We must read statutes as
they are written and, if the consequence seems unwise,
unreasonable or undesirable, the argument for change is to be
addressed to the legislature, not to the courts"]; McKinney's
Cons Laws of NY, Book 1, Statutes § 73 ["it is not for the courts
to correct supposed errors, omissions or defects in
legislation"]).   It is not the role of this Court to amend the
statute, as the majority does, to prohibit the mere possession,
use, or possession with intent to use, of a portable scanner in a
motor vehicle.
          In sum, I am of the view that the majority's expansive
interpretation of the term "equip" in the statutory provision at
issue here is inconsistent with its plain language and, in


                               - 8 -
                                - 9 -                             No. 91

effect, improperly amends and broadens the scope of the statute.
At the very least, because we are presented with two plausible
constructions of Vehicle and Traffic Law § 397, we should adopt
the one more favorable to defendant (see People v Thompson, 26
NY3d 678, 687-688 [2016]; Golb, 23 NY3d at 468).        Therefore, I
would reinstate Criminal Court's order dismissing the
information.
*   *   *   *   *   *   *   *    *      *   *   *   *     *   *   *    *
Order affirmed. Opinion by Judge Rivera. Chief Judge DiFiore
and Judges Fahey, Garcia, Wilson and Feinman concur. Judge Stein
dissents in an opinion.

Decided October 24, 2017




                                - 9 -